762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL E. ST. JOHN, PLAINTIFF-APPELLANT,v.TONY YOUNG, UNITED STATES PAROLE COMMISSION, JOHN FANELLO,AND JACOB T. BAILEY, DEFENDANTS-APPELLEES.
NO. 85-5091
United States Court of Appeals, Sixth Circuit.
3/29/85

ORDER
BEFORE:  KEITH, JONES, and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for extension of time for filing his notice of appeal which was filed as a response to this Court's show cause order.


2
It appears from the record that the judgment was entered September 25, 1984.  The notice of appeal filed on January 16, 1985 was 51 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  A motion for extension of time for filing the notice of appeal was tendered on January 16, 1985.  The district court does not have authority to grant such extension of time requested 51 days after the expiration of the appeals period.  Rule 4(a)(5), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the motion for extension of time filed in this Court be denied and the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit; and Rule 26(b), Federal Rules of Appellate Procedure.